
	

115 HR 3727 RH: Increasing Telehealth Access in Medicare Act
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 355
		115th CONGRESS1st Session
		H. R. 3727
		[Report No. 115–480, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2017
			Mrs. Black (for herself, Mr. Thompson of California, Mrs. Brooks of Indiana, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 21, 2017
			Additional sponsors: Mr. Curbelo of Florida, Mr. Costello of Pennsylvania, and Mr. Khanna
		
		
			December 21, 2017
			Reported from the Committee on Ways and Means with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			December 21, 2017
			The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on September 11, 2017
		
		
			
		
		A BILL
		To amend title XVIII of the Social Security Act to include additional telehealth services for
			 purposes of MA organization bids, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Increasing Telehealth Access in Medicare Act or the ITAM Act. 2.Inclusion of additional telehealth services in Medicare Advantage organization bids (a)In generalSection 1852 of the Social Security Act (42 U.S.C. 1395w–22) is amended—
 (1)in subsection (a)(1)(B)(i), by adding at the end the following new sentence: For plan year 2020 and each subsequent plan year, for purposes of subsection (m) and section 1854, in the case that an MA plan makes an election described in subsection (m)(1) with respect to such plan year, additional telehealth services shall be treated as a benefit under the original medicare fee-for-service program option with respect to such plan and plan year.; and
 (2)by adding at the end the following new subsection:  (m)Provision of additional telehealth services (1)MA plan optionFor purposes of subsection (a)(1)(B)(i), an election described in this paragraph, with respect to an MA plan and plan year, is an election by the sponsor of such plan to provide under the plan for such plan year, in accordance with the subsequent provisions of this subsection, additional telehealth services (as defined in paragraph (2)) as a benefit under the original medicare fee-for-service program option. Such additional telehealth services, with respect to a plan year, shall be in addition to benefits included under the original medicare fee-for-service program option for such year.
							(2)Additional telehealth services defined
 (A)In generalFor purposes of this subsection and section 1854, the term additional telehealth services means, subject to subparagraph (C), services, with respect to a year— (i)for which payment may be made under part B (without regard to application of section 1834(m));
 (ii)that, if furnished via a telecommunications system, would not be payable under section 1834(m); (iii)furnished using electronic information and telecommunications technology;
 (iv)furnished in accordance with such requirements as the Secretary specifies pursuant to paragraph (3); and
 (v)which are identified for such year by the Secretary as appropriate to furnish using electronic information and telecommunications technology where a physician (as defined in section 1861(r)) or practitioner (described in section 1842(b)(18)(C)) furnishing the service is not at the same location as the plan enrollee.
 (B)Flexibility for phasing in identificationsIn making identifications under subparagraph (A)(v), the Secretary shall make such identifications annually and may make such identifications in a manner that results in additional telehealth services being phased in, as determined appropriate by the Secretary.
 (C)Exclusion of capital and infrastructure costs and investmentsFor purposes of this subsection and section 1854, the term additional telehealth services does not include capital and infrastructure costs and investments relating to such benefits provided pursuant to this subsection.
 (3)Requirements for additional telehealth servicesThe Secretary shall specify requirements for the provision of additional telehealth services with respect to—
 (A)qualifications (other than licensure) of physicians and practitioners who furnish such services; (B)the technology used in furnishing such services;
 (C)factors necessary for coordination of additional telehealth services with other services; and (D)such other criteria (such as clinical criteria) as determined by the Secretary.
 (4)Enrollee choiceAn MA plan that provides a service as an additional telehealth service may not, when furnished without use of electronic information and telecommunications technology, deny access to the equivalent in-person service.
							(5)Construction
 (A)In generalIn determining if an MA organization or MA plan, as applicable, is in compliance with each requirement specified in subparagraph (B), such determination shall be made without regard to any additional telehealth services covered by the plan offered by such organization or plan pursuant to this subsection.
 (B)Requirements specifiedThe requirements specified in this subparagraph are the following: (i)The requirements under subsection (d).
 (ii)The requirement under subsection (a)(1) with respect to covering benefits under the original medicare fee-for-service program option, as defined in the first sentence of paragraph (B)(i) of such subsection..
 (b)Inclusion of additional telehealth services in MA organization bid amountSection 1854(a)(6)(A)(ii)(I) of the Social Security Act (42 U.S.C. 1395w–24(a)(6)(A)(ii)(I)) is amended by inserting , including, for plan year 2020 and subsequent plan years, the provision of such benefits through the use of additional telehealth services under section 1852(m) before the semicolon at the end.
 3.Use of telecommunications systems in furnishing chronic care management servicesSection 1848(b)(8) of the Social Security Act (42 U.S.C. 1395(b)(8)) is amended by adding at the end the following new subparagraph:
			
 (C)ClarificationIn carrying out this paragraph, with respect to chronic care management services, the Secretary may, subject to subparagraph (B), make payment for such services furnished through the use of secure messaging, Internet, store and forward technologies, or other non-face-to-face communication methods determined appropriate by the Secretary..
 4.Sense of Congress regarding parity of telehealth servicesIt is the sense of Congress that there should be— (1)parity, with respect to access to telehealth, between the original medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act and the Medicare Advantage program under part C of such title; and
 (2)access to medically appropriate, quality telehealth for all Medicare beneficiaries. 5.Deposit of savings into Medicare Improvement FundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking during and after fiscal year 2021, $270,000,000 and inserting during and after fiscal year 2021, $325,000,000.
		
	
		December 21, 2017
		Reported from the Committee on Ways and Means with an amendmentDecember 21, 2017The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
